BELSOME, J.,
concurs •with reasons.
| j Although I concur in the result reached by the majority opinion, I write separately *358to further emphasize the unusual circumstances that surrounded the time period in which this particular sale took place. The crash of the computer system that maintained the mortgage and conveyance records created an unprecedented hurdle for real estate transactions during that period which resulted in the brief extension granted Alfortish Holdings, LLC by the seizing creditor Wells Fargo Bank. Under these limited circumstances, I do not find the trial court was manifestly erroneous or clearly wrong in denying FNBC’s preliminary injunction and writ of mandamus.